Citation Nr: 1330075	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  07-33 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to increased disability ratings for low back disability, rated as 10 percent disabling from September 27, 2002, to October 4, 2009, and as 20 percent disabling from October 5, 2009.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from July 1990 to July 1993.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C that assigned an initial 10 percent disability rating for low back disability, effective September 27, 2002.  Subsequently, a December 2009 rating decision granted an increased rating of 20 percent, effective October 5, 2009.  This did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran currently resides within the jurisdiction of the VA Regional Office (RO) in St. Petersburg, Florida.  

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record. 

The case was previously before the Board in December 2010 and December 2011, when it was remanded for additional development.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual Va.


REMAND

At the October 2010 hearing before the undersigned, the Veteran testified that he was examined by the Social Security Administration (SSA) when he applied for disability benefits.  Pursuant to the Board's December 2010 remand, the Veteran's SSA disability records were requested.  In January 2011, his SSA records were received.  These records reveal that he had been denied entitlement to disability benefits by SSA.  

Review of the record reveals that the Veteran was subsequently awarded disability benefits by SSA.  As such, there must be additional evidence considered by SSA in their award of benefits which is not contained in the record.  These additional records could be supportive of the Veteran's claims.  Therefore, further development to obtain those records is in order.

The Veteran has alleged that he is unemployable.  It is not clear to the Board whether he is claiming to be unemployable due to his service-connected low back disability alone, due to the combined effects of his service-connected low back and psychiatric disabilities, or due to the combined effects of the service-connected low back and psychiatric disabilities and the obesity for which service connection has been denied.

The Board notes that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has not been developed for appellate consideration.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).

While this case in remand status, the originating agency should clarify whether the Veteran is claiming to be unemployable due to service-connected disability or disabilities and should respond appropriately to any such clarification received from the Veteran.

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  The RO or the AMC should request the Veteran to clarify whether he is claiming to be unemployable due solely to the effects of his service-connected low back disability, due to the combined effects of his service-connected low back and psychiatric disabilities or due to the combined effects of his service-connected and non service-connected disabilities.

2.  The RO or the AMC should respond appropriately to any clarification received from the Veteran with respect to the TDIU issue.

3.  The RO or the AMC undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's service-connected low back disability during the period of this claim. 

4.  The RO or the AMC should obtain any SSA disability determinations for the Veteran and the records upon which any such determinations were based that are not already of record.

5.  The RO or the AMC should undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should adjudicate the issue on appeal, to include entitlement to total rating based on unemployability due to the service-connected low back disability if appropriate.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

